DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Drawings as filed are accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11 and 20 recites the following limitation:
“the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; defining at least one geofence based on the common element to include at least the first user and the second user”
Dependent claims 2 and 12 offer an insight to previous positioning : “the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user within the predefined geographic region at a particular past time”.
The examiner has reviewed the Specification and found no such common element being a previous positioning, much less a previous positioning at a particular past time. 
¶0017 of the published Specification actually states : “contextual information can include a user's direction of movement, current activity (e.g., working, driving, playing golf, shopping, attending a pop concert, lining up for show tickets etc.), current weather conditions, time of day, and time of year (e.g., season), among other things. In certain examples, contextual information about a user can also include past events, purchase history, or other historical data about the user. In other examples, contextual information can include demographic information about an individual (e.g. income level, gender, ethnicity, and so forth).”
None of these talks about any the system keeping record of historical positioning data of a plurality of users at particular times. There simply disclosure of who collects these information, how it is collected and stored etc...
In fact, the Specification appears to indicate location (as part of contextual information) being a current location instead:
“the various parent and child geofences can be stored on the mobile device and only loaded into active memory as they are needed, based on the current location of the mobile device” - ¶0029.
“location module 540 is configured to receive location data from a mobile device, such as mobile device 115, and determine from the location data a current physical location, which may include reference to landmarks or other sites of interest. In some examples, the location module 540 can receive GPS-type coordinates (e.g., longitude and latitude), which can be used to establish a current location associated with a mobile device” - ¶0055.
“the method further comprises monitoring the geolocation of the first or second user and adjusting the boundary of the geofence based on a change in the geolocation” - ¶0059
It would appear the Specification offers a contradictory account in comparison to what the claim states.  It is very apparent that a location-based geofence is done based on dynamic location obtained by location module of each mobile devices, namely so-called “current” location rather than a location of a particular past as stated by the claim. 
MPEP 2163 explicitly states that the issue of a lack of adequate written description arises, even for an original claim, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The section further states: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”
Not only the Specification never addresses as to how the mobile devices collects a log of locations of the past and how server obtains such data to draw a geofence, the Specification also only provides rudimental level of descriptions of how certain contextual information are connected. An example being “past event”, it is unclear how these past events are record, whether the users actually attended such past events, how these events logs are collected etc... One single sentence in the Specification, i.e. “contextual information about a user can also include past events, purchase history, or other historical data about the use”, without including any details to answer the questions posed above, is simply inadequate and leave much of the guesswork to one skilled in the art. 
Dependent claims 2-10, 12-19 inherit shortcomings of the base claims and thus fall together with the base claim. Especially for claims 2 through 4, 12 through 14 which recite limitations that are non-existent in any discussion of the instant Specification pertaining past locations. There is simply no support, indisputably.
For purpose of the examination, the Examiner will interpret the limitation “previous location” in the same breadth as presented in the Specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patent No. 11,356,802. 
The instant claims
Patent’ 802
1. A method comprising: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; defining at least one geofence based on the common element to include at least the first user and the second user; and causing a task to be performed for users within the at least one geofence.

Claims 11 and 20 are directed a system and CRM respectively to perform the method steps above, and thus are addressed by the same reasoning and mapping.
1. A method comprising: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a type of item purchased by the first user and the second user; defining at least one geofence based on the common element to include at least the first user and the second user identified as having purchased the type of item, the type of item identified prior to the at least one geofence being defined; and causing a task to be performed for users within the at least one geofence.
3. The method as recited in claim 1, wherein the at least one geofence is further defined based on a geographic location associated with at least one of the first user or the second user.


Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Both claims are directed to drawing geofence based on a common contextual information between a first and a second user devices, which greatly overlapping in scope.  While the Patent’s independent claim 1 differ in that the contextual information includes previously purchased items, however dependent claim 3 of the Patent matches the instant claim’s scope with geographical location being part of contextual information. 

2. The method as recited in claim 1, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user within the predefined geographic region at a particular past time. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 12 is directed to same limitation.
See claim 3 listed above.
3. The method as recited in claim 1, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user at a past event associated with the predefined geographic region and at a particular past time. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 13 is directed to same limitation.
See claim 3 listed above.
4. The method as recited in claim 1, wherein the previous positioning of the devices is identified based on contextual information comprising location histories of the devices associated with the first user and the second user. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 14 is directed to same limitation.
See claim 3 listed above.
5. The method as recited in claim 1, wherein the contextual information includes at least one of location histories relating to the plurality of users, purchase histories relating to the plurality of users, demographic information relating to the plurality of users, or environmental conditions relating to the plurality of users.
Claim 15 is directed to same limitation.
See claim 1, “type of item purchased by the first user and the second user”
6. The method as recited in claim 1, wherein causing the task to be performed comprises causing an advertisement or an offer to be delivered to users within the at least one geofence.

See claim 5, near verbatim recitation.
7. The method as recited in claim 6, wherein the advertisement or the offer is delivered to users with similar characteristics to the first user and the second user.
Claim 17 is directed to same limitation.
See claim 6, near verbatim recitation.
8. The method as recited in claim 1, wherein the at least one geofence is further defined based on a first geographic location associated with the first user and a second geographic location associated with the second user.
See claim 4, near verbatim recitation.
10. The method as recited in claim 1, wherein the at least one geofence is defined as a set of geographical coordinates, a bounding box of geographical coordinates, or a geometric shape anchored by one or more geographic coordinates.
Claim 19 is directed to the same limitation.
 See claim 9, near verbatim recitation.
16. The system as recited in claim 11, wherein the common element is dynamically identified after receiving the contextual information.
See claim 16, a common element is dynamically identified. 
18. The system as recited in claim 11, the operations further including dynamically adjusting the at least one geofence to include at least one additional user having the common element, the at least one geofence being dynamically adjusted based on a geographic location associated with the at least one additional user.
See claim 2 of the patent.



Claim(s) 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patent No. 11,356,802 in view of Borghei (US 2012/0008526).
While the claims of the Patent do not explicitly recite, “the at least one geofence is redefined based on at least one of a change in the first geographic location associated with the first user or a change in the second geographic location associated with the second user”
However, due to the unavoidable mobile nature of users’ movement, an adjustment of a geofence would be a warranted feature, such as disclosed by reference of record Borghei - ¶0111, geofence is updated based on updated location of each member devices of the group)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that redefining a geofence based on updated location would be implemented with the advantage/benefits that the geofence to be up to date and effective in covering users that might change location within a vicinity. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patent No. 10,575,125 
The instant claims
Patent’ 125
1. A method comprising: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; defining at least one geofence based on the common element to include at least the first user and the second user; and causing a task to be performed for users within the at least one geofence.

Claims 11 and 20 are directed a system and CRM respectively to perform the method steps above, and thus are addressed by the same reasoning and mapping.
1. A method comprising: receiving contextual information and geographic location data relating to a plurality of members of a population within a geographic region, the contextual information further relating to a mobile device associated with a first member of the plurality of members of the population; identifying a common element in the received contextual information relating to the first member and a second member of the population as a basis for defining a boundary of a geofence; determining, based on the common element, a specified population size of members to be included within the geofence; defining the boundary of the geofence based on the specified population size and the geographic location data; and causing a task to be performed on the mobile device based on detecting that the mobile device is within the geofence.


Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Both claims are directed to drawing geofence based on a common contextual information between a first and a second user devices, which greatly overlapping in scope.  While the Patent’s independent claim 1 differ in that the contextual information also includes population in addition to location of users, however the Patent’s claim still anticipate the instant claim 1 as all limitations of claim 1 are covered by the Patent claim.

2. The method as recited in claim 1, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user within the predefined geographic region at a particular past time. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 12 is directed to same limitation.
See claim 1 , geofence based on geographical location data of the users.
3. The method as recited in claim 1, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user at a past event associated with the predefined geographic region and at a particular past time. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 13 is directed to same limitation.
See claim 3 , past activity of first and second users.
4. The method as recited in claim 1, wherein the previous positioning of the devices is identified based on contextual information comprising location histories of the devices associated with the first user and the second user. (interpreted as dynamic location to be consistent with the Specification, see the 35 USC 112 discussion above)
Claim 14 is directed to same limitation.
See claim 1, based on locations of the users.
5. The method as recited in claim 1, wherein the contextual information includes at least one of location histories relating to the plurality of users, purchase histories relating to the plurality of users, demographic information relating to the plurality of users, or environmental conditions relating to the plurality of users.
Claim 15 is directed to same limitation.
See claim 2, includes environmental conditions.
6. The method as recited in claim 1, wherein causing the task to be performed comprises causing an advertisement or an offer to be delivered to users within the at least one geofence.

See claim 17, content offer to be delivered to users.
7. The method as recited in claim 6, wherein the advertisement or the offer is delivered to users with similar characteristics to the first user and the second user.
Claim 17 is directed to same limitation.
See claim 17, content offer to be delivered to users within same vicinity.
8. The method as recited in claim 1, wherein the at least one geofence is further defined based on a first geographic location associated with the first user and a second geographic location associated with the second user.
See claim 14, redefining boundary of the geofence based on change of location.
10. The method as recited in claim 1, wherein the at least one geofence is defined as a set of geographical coordinates, a bounding box of geographical coordinates, or a geometric shape anchored by one or more geographic coordinates.
Claim 19 is directed to the same limitation.
 See claim 8, near verbatim recitation.
16. The system as recited in claim 11, wherein the common element is dynamically identified after receiving the contextual information.
See claim 14, redefining boundary of the geofence based on change of location, i.e dynamic processing of the location data.
18. The system as recited in claim 11, the operations further including dynamically adjusting the at least one geofence to include at least one additional user having the common element, the at least one geofence being dynamically adjusted based on a geographic location associated with the at least one additional user.
See claim 15 of the patent – additional user to be included to the group based on contextual information.
8. “the at least one geofence is redefined based on at least one of a change in the first geographic location associated with the first user or a change in the second geographic location associated with the second user”

See claim 11 of the patent, excluding a member based on change of contextual information, which location being one of.



It is noted that the U.S. Patent No. 10,575,125 that the claims are being rejected against is subjected to a Terminal Disclaimer for the following Patents due to overlapping in scope.
9,432,806
9,591,445
9,867,000
10,405,136
Due to the claims are rejected under Non-statutory Double Patenting rejections over the scope of the Patent 125 and the instant claims are not identical to the claims of any of the listed Patents, thus the instant claims of the present applications are also subjected to Obviousness Double Patent issues pertaining the listed Patents above. 
A Terminal Disclaimer must list all the listed relevant Patents in order to resolve all Non-statutory Double Patenting issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over
Borghei (US 2012/0008526).
As to claim 1:
 Borghei discloses a method comprising: 
receiving contextual information relating to a plurality of users; (See ¶0008, 0027, and 0012, the system receives contextual information from a plurality of mobile devices of corresponding users. Information includes locations of each devices) identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; defining at least one geofence based on the common element to include at least the first user and the second user; 
(See Fig. 2B, 2C, ¶0023 through 0027, 0030 and 0146, a group of users within a same general location 200 is identified  for purpose of establishing geofence.  The geofence is established such that it encompasses relevant users 204 a-c)
and causing a task to be performed for users within the at least one geofence.   (See ¶0154, providing a notification (task) to users/members within the geofence)

As to claim 11:
Borghei discloses a system comprising: one or more processors; and a machine readable memory device including instructions that are executable by the one or more processors (See ¶0189, processor/memory) to perform operations including: receiving contextual information relating to a plurality of users; (See ¶0008, 0027, and 0012, the system receives contextual information from a plurality of mobile devices of corresponding users. Information includes locations of each devices); identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; defining at least one geofence based on the common element to include at least the first user and the second user; (See Fig. 2B, 2C, ¶0023 through 0027, 0030 and 0146, a group of users within a same general location 200 is identified  for purpose of establishing geofence.  The geofence is established such that it encompasses relevant users 204 a-c)
 and causing a task to be performed for users within the at least one geofence.  .   (See ¶0154, providing a notification (task) to users/members within the geofence)

As to claim 20:
 Borghei discloses a non-transitory machine-readable medium (See ¶0189, memory) storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving contextual information relating to a plurality of users; (See ¶0008, 0027, and 0012, the system receives contextual information from a plurality of mobile devices of corresponding users. Information includes locations of each devices)identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information, the common element comprising a previous positioning of devices associated with the first user and the second user within a predefined geographic region; and defining at least one geofence based on the common element to include at least the first user and the second user. (See Fig. 2B, 2C, ¶0023 through 0027, 0030 and 0146, a group of users within a same general location 200 is identified  for purpose of establishing geofence.  The geofence is established such that it encompasses relevant users 204 a-c)




As to claims 2/12:
Borghei discloses all limitations of claims 1/11, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user within the predefined geographic region at a particular past time.  (See Fig. 2B, ¶0107, devices have common general location. Since locations were obtained prior to establishing the geofence, the locations are of the past moment)

As to claims 3/13:
Borghei discloses all limitations of claim 1/11, wherein the previous positioning of the devices corresponds to a common presence of the devices associated with the first user and the second user at a past event associated with the predefined geographic region and at a particular past time.  (See ¶0112, 2C, devices being visiting a common general location. Since the arrival were obtained prior to establishing the geofence, the arrivals are events of a past moment)

As to claims 4/14:
Borghei discloses all limitations of claims 1/11, wherein the previous positioning of the devices is identified based on contextual information comprising location histories of the devices associated with the first user and the second user.  (See ¶0112, 2C, devices being visiting a common general location. Since the arrival were obtained prior to establishing the geofence, the arrivals are events of a past moment)
As to claims 5/15:
Borghei discloses all limitations of claim 1/11, wherein the contextual information includes at least one of location histories relating to the plurality of users, purchase histories relating to the plurality of users, demographic information relating to the plurality of users, or environmental conditions relating to the plurality of users.  (See ¶0103, environmental conditions such as quiet space, crowded space, hilly space)
As to claim 6:
Borghei discloses all limitations of claim 1, wherein causing the task to be performed comprises causing an advertisement or an offer to be delivered to users within the at least one geofence.  (See Abstract, generating information about a point of interest to users. ¶0133, point of interest include restaurant, coffee shop, theme park etc.)
As to claim 7:
Borghei discloses all limitations of claim 6, wherein the advertisement or the offer is delivered to users with similar characteristics to the first user and the second user.  (See Abstract, Fig. 2B, geofence can enclose more than two users. Generating information about a point of interest to users. ¶0132, users share characteristics such as being member of a group(family), or having common communication channel (Bluetooth) )

As to claim 8:
Borghei discloses all limitations of claim 1, wherein the at least one geofence is further defined based on a first geographic location associated with the first user and a second geographic location associated with the second user.  (See Fig. 2B and 2C, note that the shape of the geofences are decided by how the users move around)
As to claim 9:
 Borghei discloses all limitations of claim 8, wherein the at least one geofence is redefined based on at least one of a change in the first geographic location associated with the first user or a change in the second geographic location associated with the second user.  (Fig. 2B-2C, note that the shape of the geofence is redefined after user 204c moves north up the street)
As to claim 10:
Borghei discloses all limitations of claim 1, wherein the at least one geofence is defined as a set of geographical coordinates, a bounding box of geographical coordinates, or a geometric shape anchored by one or more geographic coordinates.   (See Fig. 2C, geometric shape that is anchored by locations of the users by a predetermined radius corresponding to each user)

As to claim 16:
Borghei discloses all limitations of claim 11, wherein the common element is dynamically identified after receiving the contextual information.  (See ¶0127, determining whether or not a device being the same general area occurs in a real time basis)

As to claim 17:
Borghei discloses all limitations of claim 11, wherein causing the task to be performed comprises causing an advertisement or an offer to be delivered to users within the at least one geofence with similar characteristics to the first user and the second user.  .  (See Abstract, Fig. 2B, geofence can enclose more than two users. Generating information about a point of interest to users. ¶0132, users share characteristics such as being member of a group(family), or having common communication channel (Bluetooth) )

As to claim 18:
 Borghei discloses all limitations of claim 11, the operations further including dynamically adjusting the at least one geofence to include at least one additional user having the common element, the at least one geofence being dynamically adjusted based on a geographic location associated with the at least one additional user.  (See at least ¶0084, a new device can join the geofence group, See Fig. 2F-G, geofence is adjusted to include user 204c)
As to claim 19:
Borghei discloses all limitations of claim 11, wherein the at least one geofence is defined as a set of geographical coordinates, a bounding box of geographical coordinates, or a geometric shape anchored by one or more geographic coordinates.  .  (Fig. 2B-2C, note that the shape of the geofence is redefined after user 204c moves north up the street)

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Philips (US 2006/0270421) - Provided herein are methods and systems relating to location-based services such as social networking, providing demographic information, tracking mobile devices, providing business information, providing an adaptable user interface, remotely effecting a change on a portable electronic device, providing a geofence, outputting location-based information on a mobile device, varying transmissions to and from a mobile device, providing location-based alerts, verifying transactions and tailoring information to the behavior of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645